DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 01/21/2021. Claims 1-16, 18 and 20 are currently pending in the application. An action follows below:
Terminal Disclaimer
The terminal disclaimers filed on 01/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents (US 10,471,897 B2, US 10,486,395 B2, and US 10,596,786 B2) and U.S. Applications (16/067,310 and 16/067,409) have been reviewed and are accepted.  The terminal disclaimers have been recorded.
Response to Arguments
The claim objections, rejections under 35 U.S.C. 112(a) and 112(b), and the double patenting rejections in the previous Office action dated 11/16/2020 have been withdrawn in light of the amendment to the claims and the submitted terminal disclaimers filed on 01/21/2021 and approved as indicated above.
In response to the rejections under 35 U.S.C. 103 in the previous Office action, Applicant has amended independent claim 1 and argued on page 10 of the amendment the Kurihara and Vartanian references failing to teach a new limitation, “the electrical connection being a flexible printed circuit” of claim 1. Examiner respectfully agrees and directs the applicant to the new ground of rejection made below.
With respect to the rejection of claim 12, Examiner respectfully provides the reference in the below rejection in response to the Applicant’s challenge to the Official Notice.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “11’” has been used to designate both a lip (see at least ¶ 357 of the corresponding publication) and a notch (see at least ¶¶ 288, 295,, 308, 333 of the corresponding publication).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claim 12, this claim recites limitations, “wherein a portion of the electrical connection element covered by the lamination interlayer has a first thickness E4, and wherein the flexible connecting part of the electrical connection element has a second thickness E'4 less than E4 beyond a lip of the second glazing, said flexible connecting part being curved and against or fixed by gluing on the fourth main face without stretching as far as the display zone” in claim 12. The above underlined limitation requires the features, “wherein the flexible connecting part of the electrical connection element has a second thickness E'4 less than the first thickness E4 of the electrical connection element beyond a lip of the second glazing, said flexible connecting part being curved and against or fixed by gluing on the fourth main face without stretching as far as the display zone,” which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
same [[first]] thickness E4 of the electrical connection element (4) and the flexible exterior part (45) (but not the flexible connecting part (40) as claimed) of the electrical connection element (4) has a second thickness E'4 less than the first thickness E4 of the electrical connection element (4) beyond a lip of the second glazing and is curved and against or fixed by gluing on the fourth main face without stretching as far as the display zone. Accordingly, the original disclosure does not explicitly disclose the above features of the above underlined limitations, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Due to the above rejection of claim 12 under 35 U.S.C. 112(a) and for the sake of applying the prior art(s), the following art rejection of claim 12 is based as best understood by Examiner in light of the originally filed specification and drawings.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (WO 2015/041106 A1; see the corresponding US 2016/0159282 A1 for the following citations) in view of Maatta (US 2014/0203703 A1) and Vartanian et al. (US 2015/0321606 A1; hereinafter Vartanian.) 
As per claim 1, Kurihara discloses a laminated vehicle glazing (see at least Figs. 2-5, disclosing a laminated vehicle glazing 10/30) comprising:
a first glazing (14) including a first main face to be oriented on the outside of the vehicle and a second opposite main face and having a thickness E1 (see at least Fig. 2, 5, disclosing a first glazing 14 including a first/outer main face to be oriented on the outside of the vehicle and a second/inner opposite main face and having a thickness E1;)
a lamination interlayer of polymeric substance, on the second main face side, of thickness E2 (see at least Fig. 2 or 5; ¶ [0048], ¶ [0050], disclosing a lamination interlayer of polymeric substance comprising elements [16, 18, 20], being on the second main face side, and having a thickness E2 being at least a total thickness of the elements [16, 18, 20];)
a second glazing (12) including a third main face on the lamination interlayer side and a fourth opposite main face to be oriented on an inside of the vehicle and having a thickness E'1 (see at least Fig. 2, 5, disclosing a second glazing 12 including a third/inner main face on the lamination interlayer side and a fourth/outer opposite main face to be oriented on the inside of the vehicle and having a thickness E'1,) at least one of the first and second glazings being made of mineral glass (see at least ¶ [0044],)
between the second main face and the third main face, an organic light-emitting diode- based viewing screen (see at least Figs. 2-5, disclosing organic EL display 22/34/36/38 between the second main face and the third main face) comprising a set of pixels and a zone of dynamic information display (see at least Figs. 3, 5,) having a thickness E3 less than E2 (see at least Fig. 2, 5; ¶ [0050],) a front main face oriented toward the third main face, and a rear face oriented toward the second main face (see at least Fig. 2, 5,) and being covered by the lamination interlayer having a non-zero thickness (see at least Figs. 2-5,)
wherein the organic light-emitting diode-based viewing screen includes an electrical connection element, the electrical connection element including a flexible connecting part between the second main face and the third main face with a front surface on the third main face side and a rear surface on the second main face side, the flexible connecting part being covered by the lamination interlayer having the non-zero thickness, the electrical connection element being of thickness E4 less than E2, linked to the organic light-emitting diode-based viewing screen and extending the organic light-emitting diode-based viewing screen in a direction of a lip of the second glazing, the electrical connection element extending outside of the lip of the second glazing via an exterior part (see Kurihara at least Fig. 2, 5; ¶ [0053], discussing wherein the organic light-emitting diode-based viewing screen includes measures/ wirings [[as the claimed electrical connection element]] including part interposed between the interlayers [16,20] [[as the claimed flexible connecting part]], located between the second main face and the third main face with a front surface on the third main face side and a rear surface on the second main face side, the flexible connecting part being covered by the lamination interlayer having the non-zero thickness E2, the electrical connection element being of thickness E4 less than E2 [[because the electrical connection element interposed between the interlayers [16,20] of the lamination interlayer, as discussed above]], linked to the organic light-emitting diode-based viewing screen and extending the organic light-emitting diode-based viewing screen in a direction of a lip of the second glazing, the electrical connection element extending outside of the lip of the second glazing via an exterior part [[see Figs. 3-4 and 7; ¶ [0053], ¶ [0071], discussing the measures/wirings ((as the claimed electrical connection element)) including part interposed between the interlayers [16,20] ((as the claimed flexible connecting part)) and an external part, which is not interposed between the interlayers [16,20] and is connected to the image processing unit 44, linked to the organic light-emitting diode-based viewing screen for transmitting an image signal and supplying a driving power to the organic light-emitting diode-based viewing screen, extending the organic light-emitting diode-based viewing screen in a direction of an edge ((as a lip)) of the second glazing 12, and extending outside of the lip of the second glazing via the above-discussed exterior part]].)
Accordingly, Kurihara discloses all limitations of this claim except that Kurihara discloses the electrical connection element being wirings, but is silent to the feature (i) “the electrical connection element being a flexible printed circuit” as claimed, and Kurihara is silent to the features (ii) “the organic light-emitting diode-based viewing screen being flexible and the laminated glazing comprising an electroconducting structure comprising a tactile control zone, forming a switch of the organic light-emitting diode- based viewing screen and/or navigation element(s) of the organic light-emitting diode-based viewing screen, the tactile control zone being between the second main face and the third main face, covered by a non-zero thickness of lamination interlayer or being on the fourth main face,” as claimed.

Regarding to the above feature (i), Maatta discloses a related organic light-emitting diode-based display device (see at least Figs. 1-2, disclosing an organic light-emitting diode-based display device 100) comprising an organic light-emitting diode-based viewing screen (104, 108, 112, 106) including an electrical connection element (106, 108) being a flexible printed circuit (by virtue of the flexible printed circuit (106, 108) including the flexible circuit 106) including a number of spaced-apart wires (see at least ¶ [0019]:13-14,) a flexible connecting part (a part of the flexible circuit 106 extending from the element 108 to the edge of the substrate 102,) and an external part (another part of the flexible circuit 106 extending from the edge of the substrate 102 to allow for connection with the driver electronics at the back of the substrate; see ¶ [0019],) so that the electrical connection element extends the organic light-emitting diode-based viewing screen in a direction of an edge of the substrate (102) and outside of the edge of the substrate via the exterior part and is sufficiently resilient to bend around the edge of the substrate to allow for connection of the organic light-emitting diode-based viewing screen with the driver electronics at the back of the substrate (see ¶¶ [0019]-[0020].) 
a flexible printed circuit” as claimed. Maatta, as discussed above, discloses the electrical connection element being the flexible printed circuit which includes a number of spaced-apart wires and is sufficiently resilient to bend around the edge of the substrate to allow for connection with the driver electronics at the back of the substrate. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the laminated vehicle glazing of the Kurihara reference to utilize the flexible printed circuit as the electrical connection element, in view of the teaching in the Maatta reference, to improve the above modified laminated vehicle glazing of the Kurihara reference for the predictable result of allowing the connection of the organic light-emitting diode-based viewing screen with the driver electronics at the back of the second glazing inside the vehicle.
Regarding to the above underlined features (ii), in the same field of endeavor, Vartanian discloses a related vehicle glazing/windshield (310) (see at least Fig. 3) comprising: a flexible transparent organic light-emitting diode-based viewing screen integrated in the windshield (see at least Fig. 3; ¶ [0021], ¶ [0043]); a capacitive sensing touch sensor/panel, in a combination with the OLED-based viewing screen to form a capacitive OLED-based touch screen display (see at least ¶ [0022]) providing a switching function and navigation functions on the OLED-based display, thereby rendering the capacitive sensing touch sensor including navigation element(s) of the OLED-based display (see at least ¶ [0026];) and/or touch detector 124 and/or pressure detectors 123 integrated into the display for determining any user gestures or inputs (see at least ¶ [0026]) to switch the display from one state to another state, thereby rendering the touch and/or pressure detectors forming a switch of the OLED-based display. Further, note that the capacitive sensing touch sensor used with the display to form a capacitive touch screen display comprises at least a plurality of touch sensing electrodes and the touch and/or pressure sensors comprise electroconducting elements (also see the references incorporated in the Vartanian reference at ¶ [0026].) In other words, the Vartanian reference discloses the capacitive sensing touch sensor and/or the touch detector 124 and/or pressure detectors 123 comprising an electroconducting structure comprising a tactile control zone forming a switch of the organic light-emitting diode- based viewing screen and/or navigation element(s) of the OLED-based viewing screen. 
the OLED-based viewing screen being flexible and the laminated glazing/windshield comprising the capacitive sensing touch sensor and/or the touch detector and/or pressure detectors, either singularly or in combination, comprising an electroconducting structure comprising a tactile control zone, forming a switch of the organic light-emitting diode- based viewing screen and/or navigation element(s) of the organic light-emitting diode-based viewing screen.
Both Kurihara and Vartanian are directed to the vehicle glazing/windshield comprising the OLED-based display/screen integrated into the glazing/windshield. Vartanian further teaches the OLED-based display/screen being flexile or bendable, thereby permitting it to conform to the contours of the windshield. Vartanian further teaches to integrate the capacitive sensing touch sensor and/or the touch detector and/or pressure detectors in the windshield, to allow the user to directly make any gestures and inputs for performing various functions/ operations. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the laminated vehicle glazing of the Kurihara reference to utilize the flexible OLED-based display/screen and the capacitive sensing touch sensor and/or the touch detector and/or pressure detectors, either singularly or in combination, comprising an electroconducting structure, as discussed above, in view of the teaching in the Vartanian reference, to improve the above modified laminated vehicle glazing of the Kurihara reference for the predictable result of at least permitting the flexible OLED-based to conform to the contours of the windshield and providing a user directly interacting with the OLED-based display/screen, for performing various functions/ operations in accordance with the particular application.
Accordingly, the above modified Kurihara in view of Maatta and Vartanian obviously renders all limitations of this claim including the tactile control zone being on the OLED-based display (as taught by the Vartanian reference as discussed above) between the second main face and the third main face (as Kurihara teaches the OLED-base display/screen being between the second main face and the third main face, as discussed above,) covered by a non-zero thickness of lamination interlayer (as Kurihara teaches the OLED-base display/screen covered by a non-zero thickness of lamination interlayer, as discussed above.)

see the discussion in the rejection of claim 1 or Vartanian at least ¶ [0022], ¶ [0043], disclosing the tactile control zone being in proximity to the OLED-based viewing screen to form the transparent capacitive OLED-based touch screen display in the transparent zone of the windshield/glazing; also see Kurihara at least Fig. 2 or 5, disclosing the OLED-based display between the second main face and the third main face.)
As per claim 3, the above modified Kurihara obviously renders wherein the laminated vehicle glazing includes an upper and a lower longitudinal edge (see Kurihara at least Fig. 3; Vartanian at least Fig. 3,) the tactile control zone is arranged: for the upper or lower longitudinal edge, on one side of the organic light- emitting diode-based viewing screen, or for the upper longitudinal edge, under the lower edge of the organic light- emitting diode-based viewing screen or for the lower longitudinal edge above an upper edge of the organic light-emitting diode-based viewing screen (see the discussion in the rejection of claim 1 or Vartanian at least ¶ [0022], disclosing the capacitive sensing touch sensor, including the tactile control zone ad discussed in the rejection of claim 1, arranged on one side of the OLED-based display.)
As per claim 4, the above modified Kurihara obviously renders wherein the tactile control zone is in proximity to the organic light-emitting diode-based viewing screen or sited away from the organic light-emitting diode-based viewing screen (see the discussion in the rejection of claim 2 or Vartanian at least ¶ [0022], ¶ [0026].)
As per claim 5, the above modified Kurihara obviously renders wherein the tactile control zone is on the front face side of the organic light-emitting diode-based viewing screen, on or in the organic light-emitting diode-based viewing screen (see the discussion in the rejection of claim 1 or Vartanian at least ¶ [0022], ¶ [0026].)
As per claim 6, the above modified Kurihara obviously renders the tactile control zone comprising an electroconducting enamel layer on the second main face or on the third main face or masked by the enamel internal masking layer on the fourth main face (see the discussion in the rejection of claim 1; or Vartanian at least ¶ [0022]; ¶ [0026], disclosing the capacitive sensing touch sensor including a layer of touch sensing electrodes, as an electroconducting enamel layer of the tactile control zone, on the OLED-based display; Kurihara disclosing the OLED-based display arranged between the second main face or on the third main face; the above modified Kurihara thereby renders an electroconducting enamel layer on the second main face or on the third main face.)
As per claim 7, the above modified Kurihara obviously renders wherein the tactile control zone comprises one or more electroconducting wires or the tactile control zone comprises an electroconducting layer which is: on the fourth main face, or on the third main face, the electroconducting layer comprising an electrically insulated portion for the tactile control zone with the tactile control zone opposite the front face of the organic light-emitting diode-based viewing screen or offset from the organic light-emitting diode-based viewing screen, optionally the electroconducting layer is absent opposite the front face of the organic light-emitting diode-based viewing screen, or between the second main face and the rear face of the organic light-emitting diode-based viewing screen, or on the front face or spaced from the front face and between the front face of the organic light-emitting diode-based viewing screen and the third main face (see the discussion in the rejection of claim 6; further note that the Vartanian capacitive sensing touch sensor comprising an electroconducting layer of touch sensing electrodes/wires of the tactile control zone; also see the references incorporated in the Vartanian reference at ¶ [0026].)
As per claim 9, the above modified Kurihara obviously renders the electroconducting structure is a capacitive element (see the discussion in the rejection of claim 1; or see Vartanian at least ¶ [0022]; ¶ [0026], disclosing the electroconducting structure being a capacitive element of the capacitive sensing touch sensor.)
	As per claim 10, the above modified Kurihara obviously renders wherein the organic light-emitting diode-based viewing screen is transparent and in a clear window region or wherein the organic light-emitting diode-based viewing screen is masked by an external masking layer between the rear face of the organic light-emitting diode-based viewing screen and the second main face, and/or the electrical connection element is masked from the exterior by an external masking layer between the rear surface and the second main face (see Vartanian at least Fig. 3, disclosing the organic light-emitting diode-based viewing screen being transparent and in a clear window region; see Kurihara at least Fig. 5.)
see Kurihara at least Figs. 3, 5, 7; ¶ [0053], disclosing the electrical wiring, as the electrical connection element, masked from the exterior by an external masking layer between the rear surface and the second main face.)
As per claim 12, the above modified Kurihara, as discussed in the rejection of claim 1 above and noted in the “Notice to Applicant” section regarding to the above rejection of claim 12 under 35 U.S.C. 112(a), obviously renders wherein a portion of the electrical connection element covered by the lamination interlayer has a first thickness E4 (see Maatta Figs. 1-2, disclosing a portion of the electrical connection element (106, 108) on the substrate 102 having a first thickness E4 as a combined thickness of the thicknesses of the elements [106, 108]; further see the modified Kurihara, discussed in the rejection of claim 1, obviously rendering the portion of the electrical connection element covered by the lamination interlayer) and wherein the flexible connecting part of the electrical connection element has a second thickness E'4 less than E4 beyond a lip of the second glazing (see Maatta Figs. 1-2, disclosing the flexible connecting external part of the electrical connection element having a second thickness E'4 [[as the thickness of the element 106]] less than E4 beyond the edge/lip of the substrate 102 [[as the Kurihara second glazing as modified]],) said flexible connecting part being curved and against or fixed by gluing on the fourth main face without stretching as far as the display zone (see Maatta at least Fig. 1, disclosing the flexible connecting part 106 being curved and against the face [[which is not in contact the display screen]] without stretching as far as the display zone 104; further see the discussion in the rejection of claim 1 or Kurihara Fig. 2, discussing the four main face is the face which is not in contact the display screen 22.) Accordingly, the above modified Kurihara obviously renders all limitations of this claim.
As per claim 13, the above modified Kurihara discloses wherein the second glazing bears on the third main face or the fourth main face an internal masking layer arranged to mask from the interior: technical edge or edges of the organic light-emitting diode-based viewing screen and optional other organic light-emitting diode-based viewing screen that is adjacent or on distinct longitudinal edges, or the electrical connection element of the organic light-emitting diode-based viewing screen and of the optional other organic light-emitting diode-based viewing screen that is adjacent or on a distinct longitudinal edges, or the technical edge or edges of the organic light-see Kurihara at least Figs. 2, 3, disclosing the second glazing 12 bearing on the third main face an internal masking layer 18 arranged to mask from the interior: technical edge or edges of the organic light-emitting diode-based viewing screen 22/34/36/38 and optional other organic light-emitting diode-based viewing screen(s) that is adjacent or on distinct longitudinal edges.)
As per claim 14, the above modified Kurihara obviously renders wherein the organic light-emitting diode-based viewing screen and/or the connecting part has a thickness at most equal to 0.8mm (see Kurihara at least ¶ [0063], disclosing the OLED-based display having a thickness of 0.1mm.)
	As per claim 15, the above modified Kurihara obviously renders, between the second main face and the fourth main face, an electroconducting layer or a set of electroconducting wires (see the discussion in the rejection of claim 1.)
As per claim 16, the above modified Kurihara obviously renders wherein the organic light-emitting diode-based viewing screen covers at most an entire peripheral zone visible by the driver in the road vehicle windshield up to an edge of a transparent central vision zone (see Vartanian at least Fig. 3.)
	As per claim 18, the above modified Kurihara obviously renders wherein the laminated vehicle glazing forms a windshield of a road vehicle with the first and second glazing cambered (see the discussion in the rejection of claim 1; or see Kurihara at least Fig. 2 or 5.)
As per claim 20, the above modified Kurihara obviously renders wherein opposite the display zone, the electroconducting layer, or the set of electroconducting wires is absent (see Kurihara at least Fig. 3, disclosing three OLED-based screens [34, 36, 38], each having a display zone; in the case of one of three OLED-based screens [34, 36, 38] not having the capacitive sensing touch sensor [of Vartanian], opposite the display zone of the corresponding one OLED-based screen not having the capacitive sensing touch sensor, the electroconducting layer, or the set of electroconducting wires is absent.)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara in view of Maatta and Vartanian, as applied to claim 7 above, and further in view of Annegret et al. (DE102008004049 A1; hereinafter Annegret; see the attached machine English translation for the following citations.)
As per claim 8, the above modified Kurihara further discloses the above modified OLED-based touch screen display disposed between the first glazing (14) and the second glazing (12) and bonding to the first and second glazings though the interlayers (16, 20) by heating (see Kurihara at least Figs. 2, 5; ¶ [0045], ¶ [0049]) and the tactile control zone comprising the electroconducting layer (16/20) comprising a zone insulated electrically by at least one electric insulation track.
Kurihara is silent to “the electroconducting layer is chosen from among: a solar control layer on the third main face, and/or a heating layer, a solar control layer on a flexible polymeric film between the second main face and the third main face,” as claimed.
However, in the same field of endeavor, Annegret discloses a laminated glass unit (10; see Figs. 1-2) for use as windshield in motor vehicle (see ¶ [0012],) comprising: a transparent OLED-based display or a capacitive-sensing OLED-based touch screen display (16) (see at least ¶ [0010])  disposed between a first glazing (one of glass panels [12, 14], e.g., the first glass panel 12) and a second glazing (another of glass panels [12, 14], e.g., the second glass panel 14) and bonding to the first and second glazings though the hot melt adhesive films (18, 20) to ensure a good grip of the elements to meet certain safety standard of a laminated safety glass (see at least Fig. 1, 2; ¶ [0022].) 
Therefore, while the Kurihara is silent to the interlayers (16, 20) being the heating layers, a person having ordinary skill in the art would have recognized the Kurihara interlayers (16, 20) functioning as the Annegret hot melt adhesive films (18, 20), thereby rendering the Kurihara interlayers (16, 20) being hot melt adhesive films. In the instant case, the above modified Kurihara in view of Maatta, Vartanian and Annegret obviously renders the tactile control zone including the electrode layer being the heating layer, as claimed.
Alternatively, assuming the Kurihara interlayers (16, 20) being not the Annegret heating layers (16, 20), it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to include the electrode layer being the heating layer in the tactile control zone of the above modified Kurihara to improve the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626